EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed 15 April 2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 14 and 17 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
14. (amended in part) “… relative to the longitudinal axis of said elongated shaft of about [[three-five]] three to five degrees (3-5°); …”
17. (amended in part) “… that tapers away from the longitudinal axis of said elongated shaft at an angle of about [[three-five]] three to five degrees (3-5°), …”

Allowable Claims
Claims 1-4 and 6-20 are allowed.
Reasons for Allowance
Applicant’s arguments filed 15 April 2022 regarding Abe; Kazuhiro et al. (US 20070197981 A1), Massengale; Roger et al. (US 20080312677 A1), Haigh; Casey et al. (US 20150257787 A1), Gardocki; Raymond J. (US 20060200183 A1), Blake; Larry W. et al. (US 4398910 A), Broadnax, Jr.; Cecil H. (US 4976684 A) and Kammerer, Gene W. (US 20030176762 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Abe, the closest art of record, lacks a blunt tip and a conical shape. 

Also of record, Haigh discloses an implantation tool including a tapered region with a sloping surface having a conical shape (¶ [0042], conical surface 202). However, Haigh is silent whether the sloping surface defines an angle of about three to five degrees. Instead, Haigh shows a much wider angle, closer to 15-45 degrees (Figs. 6-8). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
McGregor; Walter et al. (US 5683416 A) discloses a surgical suture needle including a sloping surface having a conical shape, wherein said sloping surface and a longitudinal axis of the needle define an angle of about three degrees (3°) (col. 4, lines 10-25, the second tapered region 26 is at an angle of inclination B less than 5°). 
However, McGregor lacks a blunt tip and instead calls for a sharpened tip (col. 3, lines 55-60, The first tapered region 24 terminates in a pointed tip 18 which is configured to permit piercing of blood vessels of the body). Also, McGregor includes the shallow inclination angle B as part of a compound shape and does not extend angle B to the distal tip of the needle (Figs.  4, 5). A sharper angle is defined in contact with the tip (angle A) 

Ahn; Kang (US 20090216203 A1) discloses a needle including a shallow tip angle of about 7.5° to 10° (¶ [0034], the inclination angle theta1 made by the upper and, lower inclined surfaces 132a and 132b of the first inclined region 132 is approximately 15° to 20°). However, Ahn lacks an angle below 3°. Also, Ahn includes the shallow angle as a compound shape, where a wider angle is adjacent to a sharp needle tip (Fig. 2, theta2). 

Saito; Yoshikuni (US 5968022 A) describes a needle including an angle of about 3° (col. 4, lines 10-25, sub-bevel face 35 is circumferentially tapered in a conical manner to about a 2 to 15 degree angle with respect to the outer surface cylindrical member 20 … Preferably, sub-bevel 35 is tapered to about a 3 degree angle). However, Saito lacks a blunt conical tip shape and instead discloses a sharp hollow needle for injecting or withdrawing fluids (col. 2, lines 30-35, a needle … comprising a tube or hollow cylindrical member … and including a fluid flow path). 
Suzuki; Tatsuo (US 4565545 A) discloses a needle having a tapered tip angle of about 3° (col. 4, lines 45-55, As shown in FIG. 6 and FIG. 7, an inner needle tapered portion 1b of a truncated cone shape having a tapering angle theta of from 4 to 16 degrees is formed in the vicinity of the above-mentioned beveled surface 1a at the end of the inner needle 1). However, Suzuki lacks a blunt conical tip shape and instead describes a sharp hollow needle configured for communicating with a blood vessel (col. 2, lines 40-45, an improved catheter insertion device capable of forming a smaller incision in the blood vessel). 

McIntosh; Charles L. (US 5123910 A) discloses a needle having a blunt conical tip (col. 9, lines 5-10, FIG. 5, head 16 preferably has a part spherical shape which encompasses vertex 17 of tip portion 12) and a shallow tip angle (col. 3, lines 25-35, All needles were type T-20 surgical needles … an included angle of 165 degrees). However, McIntosh describes a tip angle greater than 3°. The 165 degree tip angle represents a 7.5 degree angle between the tapered region and axis of the needle ( (180-165) / 2 = 7.5 degrees). 

Kaplan D. S. et al. (GB 2041999 A) describes a surgical needle including a tapered region defining an angle of about 5 degrees (p. 1, lines 60-70, the point is defined by a symmetrical angle of width of about 20 deg. to 35 deg. Alternatively, the point is defined by a symmetrical primary and secondary angle of slope of about 20° to 35°). However, Kaplan does not define this angle as part of a conical tip and instead shows a faceted tip at the end of a V-shaped needle (p. 1, lines 95-100, V-shape cross-section). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781